DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/27/2021.
Claims 1, 10, 12, 18, and 24 have been amended.
Claim 27 is newly added.
Claims 1-24 and 27 are pending.
Claims 1-24 and 27 are rejected.

Response to Amendment
In the Remarks filed 08/27/2021, Applicant has amended:
The language of claim 18 to address the previously presented objection to the claim language for consistency issues of the generating limitation. The Examiner therefore withdraws the objection made in the Office action dated 05/27/2021.
The language of claims 1, 12 and 24 to address the previously presented written description rejection to the limitation of responses that indicate that the cache will not be updated. The Examiner therefore withdraws the 35 U.S.C. 112(a) rejection made in the Office action dated 05/27/2021.

Response to Arguments
In Remarks filed on 08/27/2021, Applicant substantially argues:
The applied references Guthrie, Arimilli and Tang fail to disclose the amended limitations of claims 1, 12, and 24 which recite monitoring prefetch request responses indicating that the cache will not be serviced and to compare the number of responses received in an interval to a first threshold number of responses. Applicant’s arguments filed have been fully 
The applied references fail to disclose the limitations of dependent claims 2-11 and 13-23 by virtue of dependency on independent claims 1 and 12. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s arguments.
Newly presented claim 27 is addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 27, 2021.


Claim Rejections - 35 USC § 103

Claims 1-8, 10-18, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2011/0161587) in view of Minkin et al. (US 8,266,383) and further in view of Roberts (2016/0371187) and still further in view of Tang et al. (US 2011/0113199).

Regarding claim 1, Guthrie discloses, in the italicized portions, a method, comprising: generating prefetch requests, for prefetching data into a cache, at a current prefetch request generation rate ([0040] In the depicted embodiment, prefetch engine 402 generates data prefetch requests in each of the data streams identified by stream registers 408 at a rate governed by the contents of rate register 420.); monitoring a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; comparing the number of request responses received in the interval to at least a first threshold number of request responses; and adjusting the current prefetch request generation rate to an updated prefetch request generation rate ([0048] If prefetch engine 402 determines at block 514 that an Acknowledge coherence response is received for a data prefetch request, the process proceeds to blocks 517-518, which depict prefetch engine 402 increasing the rate of issuance of data prefetch requests indicated by its rate register 420 if the current rate indicated by rate register 420 is less than a predetermined threshold rate. [0049] If, at block 514, prefetch engine 402 determines that a coherence response indicating a reduction in the rate of issuance of data prefetch requests, then prefetch engine 402 reduces the rate indicated by its rate register 420, as shown at block 516. For example, in one embodiment, an IMC 206 may generate a Stop partial response to indicate a temporary cessation of data prefetch requests or may generate a Throttle partial response to indicate a temporary reduction in the rate of issuance of data prefetch requests. These partial responses then cause coherency management logic 210 to generate a Stop combined response or a Throttle combined response, respectively. In response to a Throttle or Stop coherence response, prefetch engine 402 reduces the rate of issuance of data prefetch requests indicated by rate register 420, as indicated at block 516.) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates, based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the requests are not serviced, Minkin discloses in [Col. 26 ln. 46-51] “A prefetch request is deleted when the PRT 805 receives a fill notification from the data fill 525 or when an ACK or NACK is received from the MMU 328. When caching is disabled or a local or stack store request is uncached, the request is deleted after an ACK is received from the MMU 328.” and [Col. 27 ln. 45-55] “The L1 cache 320 also supports linking a read to a request already stored in the request table 808 for a prefetch. The linking to a prefetch request is not allowed until the prefetch has received an acknowledgment (ACK) of successful memory translation from MMU 328 in order to prevent the need for the PRT 805 to reissue the read in the case where the MMU 328 returns a NACK for the prefetch, meaning the MMU 328 encountered a fault during the translation process. Prefetch requests for which a NACK is received will not return data nor will those prefetch requests trip the faulting logic in the PRT 805.” Herein it is disclosed by Minkin that responses to the prefetch request may include NACK responses wherein no fault is triggered nor will the system return data in response to the request thereby presenting that the request is not serviced. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prefetch control as performed by Guthrie may include monitoring certain responses which result in not retrieving data as disclosed by Minkin in order to address system performance (Minkin [Col. 29 ln. 65 – Col. 30 ln. 8]). Regarding comparing the number of request responses to a threshold number, Roberts discloses in Paragraphs [0015] and [0021] “[0015] The prefetchers are configured based on feedback from the memory controllers 130, 135 and the prefetchers may be dynamically configured in response to changes in the feedback provided by the corresponding memory modules 120-123. The prefetchers are configured independently so that each prefetcher can be configured based upon the characteristics of its associated memory and the feedback generated by its associated memory. [0021] Local threshold units 240, 241 generate information that is used to configure corresponding prefetchers 201, 202 based on feedback received from the corresponding memory controllers 235, 236. Each local threshold unit 240, 241 receives feedback (or inputs) from the corresponding memory controller 235, 236 and then generates signals (or outputs) that can be used to indicate configurations for the corresponding prefetchers 201, 202.” Herein it is disclosed by Roberts that threshold units can compare feedback information to thresholds to determine whether prefetch units should be adjusted in operation. The feedback information includes information associated with the memory controllers concerning the performance of the controller related to the prefetch requests. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the feedback information may include NACK responses as disclosed by Minkin as the NACK responses are part of the prefetch process and also may otherwise be associated with the hit rate of prefetches which is disclosed by Roberts to be included in the feedback information. Regarding Paragraph [0048] “Turning back to FIG. 4, an exemplary embodiment of different prefetch throttling levels, as defined by miss rate thresholds/watermarks, within a high congestion state are illustrated. Here, if the miss rate is below A %, then no, or zero, throttling is provided; if the miss rate is between A % and B %, then low throttling is provided; if the miss rate is between B % and C %, then mid throttling is provided; and if the miss rate is above C %, then high throttling is provided.” In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the throttling performed by Guthrie may be performed as disclosed by Tang through multiple throttle levels dependent upon an observed factor. While Tang presents the throttling levels in response to miss rate of the cache, Tang discloses the concept of providing multiple throttling levels respective of another monitored performance factor. In the case of Guthrie, the prefetch rate may be increased or decreased according to the monitored responses. As noted by Tang, several thresholds may be utilized as well as any number suitable. Guthrie, Minkin, Roberts and Tang are analogous art because they are from the same field of endeavor of performing prefetch operations for improving data access.
Regarding claim 2, Guthrie and Tang further disclose the method of claim 1, wherein the plurality of prefetch request generation rates comprise at least three prefetch request generation rates; two of the three prefetch request generation rates permit the generation of prefetch requests; and one of the three prefetch request generation rates is a lowest prefetch request generation rate at which all prefetching is turned off (Tang [0034] In one embodiment, processor 200 includes prefetch throttling logic to provide throttling levels and/or indicators. And [0048] Here, if the miss rate is below A %, then no, or zero, throttling is provided; if the miss rate is between A % and B %, then low throttling is provided; if the miss rate is between B % and C %, then mid throttling is provided; and if the miss rate is above C %, then high throttling is provided.). As noted herein: No, low, mid, and high throttling may be applied. In these scenarios, at least different generation rates exist as a product of the throttling. Tang refers to the throttling as being adjustable and therefore it would be obvious to one of ordinary skill in the art to design one of the throttling levels to turn off prefetching. This is further disclosed in Guthrie Paragraph [0059] “Referring again to block 582, if IMC 206 determines that the number of pending prefetch requests (or the rate of receipt thereof) is not less than the upper threshold, IMC 206 provides a Stop partial response to the data prefetch request (block 586). In some embodiments, the Stop partial response may be implemented as a special case of a Throttle partial response that indicates that the rate of issuance of data prefetch requests should be reduced to zero. As described above with reference to FIG. 5B, a prefetch engine 402 receiving a Stop coherence response derived from the Stop partial response will set its rate register 420 to indicate temporary suspension of issuance of data prefetch requests.” As noted, there may be multiple throttle responses including when prefetching is suspended.
Regarding claim 3, Guthrie and Tang further discloses the method of claim 2, wherein each of the plurality of prefetch request generation rates is associated with one of a plurality of thresholds, and wherein selecting the updated prefetch request generation rate comprises choosing one of the plurality of prefetch request generation rates based on comparing the number of request responses received in the interval to the plurality of thresholds (Tang [0048-0049]). Herein throttling is applied based on hit or miss rate thresholds. Guthrie further discloses in Paragraph [0059] multiple updated forms of prefetch generation based on responses.
Regarding claim 4, Tang further discloses the method of claim 3, wherein the plurality of thresholds are programmable by software ([0049] In addition, to tune prefetch throttling during operation, the threshold values may be given a default value, but may be dynamically adjustable to ensure the best granularity for throttling level based on congestion level and prefetch accuracy.). Herein it is indicated that the thresholds are dynamically adjustable which would be achieved through software adjustment. This may also be applied to Guthrie to determine when to issue appropriate throttling respective of the responses.
Regarding claim 5, Tang further discloses the method of claim 2, wherein selecting the updated prefetch request generation rate comprises selecting either a next higher prefetch request generation rate or next lower prefetch request generation rate based on comparing the number of request responses received in the interval to the first threshold ([0040] Yet, in one embodiment, multiple prefetch throttling levels may be available for high congestion based on the prefetch accuracy/efficiency. As stated above, if there is a high amount of prefetches--high congestion--but the prefetches are efficient and being hit by subsequent demand requests, then reducing the prefetch generation may degrade performance. Alternatively, if the high number of prefetches are inefficient and not being hit, then more throttling may maintain performance, save power, and increase data locality. As a result, in one embodiment, a prefetch throttling level is determined and provided based on both congestion level and prefetch accuracy/efficiency.). It would be obvious to one of ordinary skill in the art to select either the next higher or next lower generation rate when presented with multiple rates.
Regarding claim 6, Tang further discloses the method of claim 2, wherein selecting the updated prefetch request generation rate comprises retaining a current prefetch request generation rate when either the prefetch request generation rate is a highest prefetch generation rate and less 18345713 prefetch throttling is desired, or the prefetch request generation rate is the lowest prefetch request generation rate and more prefetch throttling is desired ([0030] In one embodiment, finer grain throttling is provided through multiple levels of congestion, and in conjunction, multiple levels of prefetch accuracy. For example, when congestion is below a low threshold value, no prefetch throttling is provided. When the congestion is between the low and the high threshold, the previously provided throttling level is maintained. And, when the congestion is above a high threshold, the throttling level is determined based on the throttling efficiency. [0039] In this case, different actions may be taken dependent on the congestion state. For example, if there is low congestion, then a no prefetch, or zero prefetch, throttle indicator is provided. In other words, if there is low congestion, there is no need to throttle prefetch generation. Additionally, a normal congestion level indicates that any current prefetch throttling, or lack thereof, is generating the right amount of traffic, so the current prefetch throttling level is maintained. In contrast, when there is a high congestion level, then a prefetch throttling level is provided. [0040] As a result, in one embodiment, a prefetch throttling level is determined and provided based on both congestion level and prefetch accuracy/efficiency.). Herein throttling may be applied as representative of bandwidth availability. It is indicated that the same throttling may be applied at different availability thresholds. Therefore it would be obvious to one of ordinary skill in the art to prompt for maintaining current rates based on an availability of resources.
Regarding claim 7, Guthrie and Tang further disclose the method of claim 1, further comprising generating new prefetch requests based on the updated prefetch request generation rate (Guthrie [0048-0049] and Tang [0053] Either way, when a core receives a prefetch throttling level, it throttles the prefetch generation accordingly.). Upon receiving the throttling adjustment, the system responds with the adjusted prefetch generation.
Regarding claim 8, Tang further discloses the method of claim 1, further comprising receiving an indication that prefetching is accurate and retaining a current prefetch request generation rate as the updated prefetch request generation rate, independent of the comparison ([0029] In an additional embodiment, the throttling level is dependent on prefetching accuracy. Here, even if there is a high-level of congestion, prefetch throttling may not be ideal, if the prefetches are accurate--highly efficient prefetching. In other words, if the data that is being prefetched is being hit within a cache, such as cache 110, no throttling is needed because the high number of prefetches are being utilized). In this manner, accurate prefetching at a certain rate is not required to be adjusted.
Regarding claim 10, Minkin further discloses the method of claim 1, wherein the request responses comprise NACK-type responses indicating that associated prefetch requests will not be serviced and that the data associated with the prefetch requests should not be awaited ([Col. 27 ln. 45-55]). Herein the NACK responses are provided and no fault is returned. Additionally, there is no indication that the data will be provided in response to the request at the current or later time because the data is not immediately provided nor is a fault detected which would cause a retry or sending of data.
Regarding claim 11, Minkin further discloses the method of claim 1, wherein the request responses comprise RETRY-type responses, indicating that associated prefetch requests will not be serviced at the present time but may be resubmitted later ([Col. 1 ln. 54-58] The L1 cache may defer requests received from a client that cannot be stalled. The client replays the deferred request at a later time.). Herein deferred requests result in retried requests at a later time.
Regarding claim 12, Guthrie discloses, in the italicized portions, an apparatus comprising: a prefetch block comprising: a throttling block; and a prefetch generation block coupled to the throttling block ([0029] Execution units 224 preferably include a load-store unit (LSU) 228 for executing memory access instructions that reference a memory block or cause the generation of an operation referencing a memory block. In at least some embodiments, each processor core 200 is capable of simultaneously executing instructions within two or more hardware threads of execution. Each processor core 200 preferably includes a data prefetch unit (DPFU) 225 that prefetches data into low latency cache memory advance of demand by instructions executed by processor cores 200.), wherein: the prefetch generation block is configured to generate prefetch request, for prefetching data into a cache, at a current prefetch request generation rate ([0040]); the throttling block configured to: monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; compare the number of request responses received in the interval to at least a first threshold number of request responses; and adjust the current prefetch request generation rate to an updated prefetch request generation rate ([0048-0049]) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the requests are not serviced, Minkin discloses in [Col. 26 ln. 46-51] and [Col. 27 ln. 45-55] that responses to the prefetch request may include NACK responses wherein no fault is triggered nor will the system return data in response to the request thereby presenting that the request is not serviced. Regarding comparing the number of request Paragraphs [0015] and [0021] that threshold units can compare feedback information to thresholds to determine whether prefetch units should be adjusted in operation. The feedback information includes information associated with the memory controllers concerning the performance of the controller related to the prefetch requests. Regarding the plurality of prefetch request generation rates, Tang discloses Paragraph [0048]. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the throttling performed by Guthrie may be performed as disclosed by Tang through multiple throttle levels dependent upon an observed factor. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Guthrie and Tang further disclose the apparatus of claim 12, wherein the plurality of prefetch request generation rates comprise at least three prefetch request generation rates; two of the three prefetch request generation rates permit the generation of prefetch requests; and one of the three prefetch request generation rates is a lowest prefetch request generation rate at which all prefetching is turned off (Guthrie [0059] and Tang [0034] and [0048]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Guthrie and Tang further disclose the apparatus of claim 13, wherein each of the plurality of prefetch request generation rates is associated with one of a plurality of thresholds, and wherein selecting the updated prefetch request generation rate comprises choosing one of the plurality of prefetch request generation rates based on comparing the number of request responses received in the interval to the plurality of thresholds (Guthrie [0059] and Tang [0048-0049]). Claim 14 is rejected on a similar basis as claim 3.
Regarding claim 15, Tang further discloses the apparatus of claim 14, wherein the plurality of thresholds are programmable by software ([0049]). Claim 15 is rejected on a similar basis as claim 4.
Regarding claim 16, Tang further discloses the apparatus of claim 13, wherein selecting the updated prefetch request generation rate comprises selecting either a next higher prefetch request generation rate or next lower prefetch request generation rate based on comparing the number of request responses received in the interval to the first threshold ([0040]). Claim 16 is rejected on a similar basis as claim 5.
Regarding claim 17, Tang further discloses the apparatus of claim 13, wherein selecting the updated prefetch request generation rate comprises retaining a current prefetch request generation rate when either the prefetch request generation rate is a highest prefetch generation rate and less 18345713 prefetch throttling is desired, or the prefetch request generation rate is the lowest prefetch request generation rate and more prefetch throttling is desired ([0030] and [0039-0040]). Claim 17 is rejected on a similar basis as claim 6.
Regarding claim 18, Guthrie and Tang further disclose the apparatus of claim 12, wherein the prefetch generation block is configured to generate new prefetch requests based on the updated prefetch request generation rate (Guthrie [0048-0049] and Tang [0053]). Claim 18 is rejected on a similar basis as claim 7.
Regarding claim 22, Tang further discloses the apparatus of claim 12, integrated into a computing device (Figure 1).
Regarding claim 23, Tang further discloses the apparatus of claim 22, the computing device further integrated into a device selected from the group consisting of a mobile phone, a communications device, a computer, a server, a laptop, a tablet, a personal digital assistant, a music player, a video player, an entertainment unit, and a set top box ([0014] The method and apparatus described herein are for optimizing prefetch in a processor. Specifically, the optimizations are primarily discussed in reference to prefetch into caches associated with multiple cores of a processor.). The devices listed all incorporate a processor and therefore the system may be integrated into each device for the prefetching operations.
Regarding claim 24, Guthrie discloses, in the italicized portions, a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause the processor to: generate prefetch requests, for prefetching data into a cache, at a current prefetch request generation rate ([0029] and [0040]); monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; compare the number of number of request responses; and adjust the current prefetch request generation rate to an updated prefetch request generation rate ([0048-0049]) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates, based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the requests are not serviced, Minkin discloses in [Col. 26 ln. 46-51] and [Col. 27 ln. 45-55] that responses to the prefetch request may include NACK responses wherein no fault is triggered nor will the system return data in response to the request thereby presenting that the request is not serviced. Regarding comparing the number of request responses to a threshold number, Roberts discloses in Paragraphs [0015] and [0021] that threshold units can compare feedback information to thresholds to determine whether prefetch units should be adjusted in operation. The feedback information includes information associated with the memory controllers concerning the performance of the controller related to the prefetch requests. Regarding the plurality of prefetch request generation rates, Tang discloses Paragraph [0048]. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the throttling performed by Guthrie may be performed as disclosed by Tang through multiple throttle levels dependent upon an observed factor. Claim 24 is rejected on a similar basis as claim 1.
Regarding claim 27, Minkin further discloses the method of claim 1, wherein the request responses comprise both: NACK-type responses indicating that associated prefetch requests will not be serviced and that data associated with the prefetch request should not be awaited ([Col. 27 ln. 45-55]); and RETRY-type responses, indicating that associated prefetch requests will not be serviced at the present time but may be resubmitted later ([Col. 1 ln. 54-58]). Herein it is disclosed that the system may return both NACK and retry responses to prefetch requests. Claim 27 is rejected on a similar basis as claim 10 and 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Minkin and further in view of Roberts and still further in view of Tang and Eickemeyer et al. (US 2017/0147493).

Regarding claim 9, Guthrie, Minkin, Roberts and Tang do not explicitly disclose the method of claim 1, further comprising receiving an indication that prefetching is accurate and adjusting the current prefetch request generation rate to a maximum prefetch request generation rate, independent of the comparison. Regarding this limitation, Eickemeyer discloses “[0016] Further, the prefetcher includes a phase prediction component that maintains a counter for each thread executing in the processor. Each counter tracks the number of prefetch requests in a confident state (i.e., confidence levels exceeding a specified threshold) and the number of prefetch requests in a non -confident state (i.e., confidence levels that do not exceed the specified threshold). For example, the prefetcher may increment the thread-specific counter for each prefetch request in a confident state and decrement for each prefetch request in a non -confident state. The prefetcher may determine whether to increase or decrease a rate at which prefetches occur for a given stream based on the thread-specific counter, as well as current memory resource utilization. In particular, the prefetcher may determine whether to select an aggressive or a delayed ramp to apply towards a given stream.” Tang discloses maintaining current throttling based on accurate prefetch and available memory bandwidth. Eickemeyer discloses that in the event that confidence levels are high, otherwise defined by prefetching is accurate, the rate of prefetch may be increased. It would be obvious to one of ordinary skill in the art to combine the teachings of Guthrie, Minkin, Roberts, Tang and Eickemeyer before the effective filing date of the claimed invention in order to more efficiently utilize memory bandwidth in order to respond to accurate prefetch requests (Eickemeyer [0013] and [0016]). Guthrie, Minkin, Roberts, Tang and Eickemeyer are analogous art because they are from the same field of endeavor of prefetch operations.

s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Minkin and further in view of Roberts and still further in view of Tang and Scalabrino et al. (US 2019/0012177).

Regarding claim 19, Guthrie, Minkin, Roberts, and Tang not explicitly address the apparatus of claim 12, the prefetch block further comprising an accuracy block configured to provide an over-ride signal to the prefetch generation block. However, Tang discloses maintaining or otherwise adjusting the prefetch generation with instructions issued from the processor. Regarding an over-ride signal, Scalabrino discloses “[0030] The manner in which the prefetch circuitry uses each register identifier provided to it via the operand analysis circuitry can vary dependent on embodiment. However, in one embodiment, unless an override condition exists, the prefetch circuitry is arranged to be responsive to each register identifier provided via the operand analysis circuitry to load into the register cache the data currently stored in the identified register of the register file. Hence, the default action is for the prefetch circuitry to prefetch the data from the identified register into the register cache. However, this default action can be overridden for a variety of reasons. For example, when the apparatus is in certain modes of operation, the above described activity of the prefetch circuitry may be overridden, so that it then ignores any information provided by the operand analysis circuitry.” In this manner, the operations performed by Tang may be viewed as a form of override as disclosed by Scalabrino. This is represented by performing operations which deviate from expected operation pending the determination an indicator exists to alter the operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize override signals in order to deviate from expected operations when an override condition exists (Scalabrino [0032]). Guthrie, Minkin, Roberts, Tang and Scalabrino are analogous art because they are from the same field of endeavor of prefetch operations management.
Regarding claim 20, Tang and Scalabrino in combination further disclose the apparatus of claim 19, wherein the prefetch generation block is configured to retain the current prefetch request generation rate as the updated prefetch request generation rate based on the over-ride signal and independent of the updated prefetch request generation rate selected by the throttling block (Tang [0029] and Scalabrino [0030]). Tang discloses maintaining the current prefetch rate. As discussed in the rejection of claim 19, this may be in lieu of expected operation and additionally may be indicated by the processor via an override signal.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Minkin and further in view of Roberts and still further in view of Tang and Eickemeyer and still further in view of Scalabrino.

Regarding claim 21, Tang and Eickemeyer in combination further disclose, in the italicized portions, the apparatus of claim 19, wherein the prefetch generation block is configured to select a maximum prefetch request generation rate as the updated prefetch request generation rate based on the over-ride signal and independent of the updated prefetch request generation rate selected by the throttling block (Eickemeyer [0016]). As indicated in the rejection of claim 20, increasing the prefetch generation rate via an override signal would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a way for the processor to issue commands that deviate from the expect operations. Guthrie, Minkin, Roberts, Tang, Eickemeyer and Scalabrino are analogous art because they are from the same field of endeavor of prefetch operations management.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/TUAN V THAI/Primary Examiner, Art Unit 2135